Opinion
Per Curiam,
Charles Negri was convicted by. a jury of mnrder in the first degree and sentenced to life imprisonment. Following prior consideration of his appeal from the judgment of sentence, we remanded the record to the trial court with directions to conduct a hearing as mandated by Jackson v. Denno, 378 U.S. 368, 84 S. Ct. 1774 (1964) and report to us its findings and conclusions as to whether or not a confession, given by Negri to the police and used as evidence against him at trial, was his free and voluntary act. See 419 Pa. 117, 213 A. 2d 670 (1965). The record has since been returned to this Court, including the transcribed notes of testimony at the “Jackson” hearing, and a report of the hearing court detailing its findings and conclusions.
After a careful study of the entire record, we affirm the findings and conclusions of the court below. We also find Negri’s contention, that the “Jackson” hearing failed to meet the requirements of due process of law, is devoid of merit.
Judgment affirmed.
Mr. Justice Cohen dissents.